internal_revenue_service date number release date cc el gl br1 gl-803594-98 uilc memorandum for district_counsel rocky mountain district from subject alan c levine chief branch general litigation use of taxpayer name in advertisements of sale of seized property this memorandum is in response to your memorandum dated may from district_counsel rocky mountain district to the chief special procedures rocky mountain district you requested our post-review we concur with your conclusion that the use of the taxpayer’s name on the notice of sale or on advertising would not be a violation of sec_6103 please find attached a memorandum dated date from assistant chief_counsel disclosure litigation to acting assistant chief_counsel general litigation this memorandum addresses whether any provision of title_26 authorizes the disclosure of the taxpayer’s name in notices of sale and advertisements of sale of property seized by the service if you have any further questions please call attachment date memorandum cc el d litigation from memorandum for keith fogg acting assistant chief_counsel general john b cummings assistant chief_counsel disclosure litigation subject use of taxpayer name in advertisements of sale of seized property this memorandum is in response to the memorandum of date from alan levine of your office requesting our opinion on the authority for the disclosure of taxpayer names in notice of sale and the advertisements for the sale of property seized by the internal_revenue_service issue whether any provision of title_26 authorizes the disclosure of return_information ie taxpayer names in notices of sale and advertisements of sale of property seized by the service conclusion it reasonably can be argued that both sec_6335 by implication and sec_6103 authorize the disclosure of taxpayer names in the notice of sale and advertisements of sale of property seized by the service background information the question has arisen whether the internal_revenue_code authorizes the disclosure of taxpayer names in the notices of sale and the advertisements of sale of property seized by the service in order to satisfy the tax_liability of delinquent 1your memorandum was prompted by an opinion from the district_counsel rocky mountain district to the chief special procedures rocky mountain district answering a request for counsel’s views on the disclosure of the taxpayer’s name in advertisements for the sale of seized property you were asked to post-review that opinion while we concur in the ultimate conclusion reached by district_counsel we arrive at that conclusion with a somewhat different analysis taxpayers with respect to the sale of property seized to satisfy tax_liability both the applicable statute sec_6335 and regulations sec_301 b -1 provide for the publication of notice of sale and the advertisement of the sale of the seized property sec_6335 provides that the notice shall specify the property to be sold and the time place manner and conditions of the sale sec_301_6335-1 also provides that the notice shall expressly state that only the right title and interest of the delinquent taxpayer in and to such property is to be offered for sale neither sec_6335 nor the regulations specifically provide for the inclusion of the taxpayer’s name in the posted notice of sale or the advertisement of the sale of property seized by the service because the service is limited to selling the right title and interest of the taxpayer in order to understand the value of the property being offered for sale and thereby make an informed bid a potential buyer would be well advised to make a due diligence effort to determine the extent of the owner’s right title and interest in the property being offered for sale as district_counsel advised within the rocky mountain district there are counties where an interested purchaser can obtain an abstract for real_property with only a description of the property however the abstract would only list consensual encumbrances against the property and therefore would not reflect judgments or federal state_or_local_tax liens against the property which are indexed by name moreover with respect to personal_property it would be difficult to determine the taxpayer owner’s interest in the seized property without knowing the taxpayer’s name the exception of course would be a motor_vehicle where title and lien information can be determined by tracking the vehicle identification_number legal analysis as a general_rule the disclosure of return_information is controlled by sec_6103 that section provides in pertinent part that returns and return_information shall be confidential and except as authorized by this title no officer_or_employee of the 2such practice of publication dates back at least to where with respect to the collection of excise_taxes the collector shall forthwith cause a notification to be published in some newspaper within the county wherein said distraint is made act of july c vol p this language was adopted in the revised statutes in see title xxxv r s ch dec see also i r c b sec_6335 and sec_6335 sec_6335 provides that as soon as practicable after the seizure of the property the secretary is to provide notice of the seizure to the taxpayer and sec_6335 requires notice of the sale to be given to the taxpayer as soon as practicable in these instances inasmuch as the notices are addressed to the taxpayer any disclosure to the taxpayer of the taxpayer’s return_information relating to the sale eg the taxpayer’s identity would be authorized under sec_6103 accordingly the issue is whether the public notices may properly include the taxpayer’s name united_states shall disclose any return or return_information obtained by him in any manner emphasis added thus the authority to permissibly disclose returns and return_information may be derived from any provision of title_26 and is not limited to the specific disclosure exceptions found in sec_6103 case law supports the conclusion that sec_6103 is not the sole source of authority for the disclosure of returns and return_information for example in 769_fsupp_935 d md the court noted that under sec_3406 the service is authorized to release return_information to financial institutions in order to notify them of the necessity to deduct interest and dividends for payees who are underreporting when certain conditions occur the court concluded that title sec_3406 allows the irs to disclose the return_information in question provided that it met the specific requirements set forth in the statute f_supp pincite similarly in o’donnell v united_states ustc s d fla the court determined that the service had not violated sec_6103 by disclosing to plaintiff’s employer that plaintiff had filed a defective certificate of exemptions the district_court reasoned that sec_6103 prohibits the disclosure of certain tax information except as authorized by this title which refers to title_26 u s c the internal_revenue_code ustc at big_number the court further reasoned that sec_3402 requires an employer to withhold taxes from wages in accordance with procedures promulgated by the secretary see sec_3402 and sec_31 f - g the court observed that inasmuch as the procedures provide that the service will notify the employer when the certificate is defective it is evident that the service cannot so notify the employer without disclosing the employee’s return_information ustc at big_number see also swierkowski et al v united_states ustc e d cal accord kalama v united_states wl ustc big_number n d cal same thus to the extent sec_6103 or any other provision of title_26 authorizes the disclosure of return_information ie taxpayer names in notices of sale and advertisements of sale of property seized by the service disclosure would be permissible we believe that it reasonably can be argued that both sec_6335 by implication and sec_6103 authorize such disclosure 4a taxpayer’s identity is return_information see sec_6103 sec_6103 defines a taxpayer’s identity as the name of a person with respect to whom a return is filed his mailing address his taxpayer_identification_number or a combination thereof 5under sec_3406 a payor is required to withhold on reportable income ie interest and dividends if for example the payee fails to furnish his taxpayer_identification_number the service notifies the payor that the tin is incorrect or payee underreporting has occurred see sec_3406 a sec_6335 authorizes the disclosure of return_information in the notice of sale and advertisements of sale of seized property sec_6335 sets forth the procedures by which the service is to effectuate the sale of seized property these procedures include providing a written notice of sale to the owner or left either at his abode or at his usual place of business and publication of an advertisement of sale in a newspaper published or generally circulated in the county or if there is no newspaper posted in the post office and posted in at least two other public places the purpose behind these procedures is clear this is a public sale of property to obtain the highest possible bid for the good of both the service and the taxpayer treasury regulations promulgated under sec_6335 provide in pertinent part b_notice of sale as soon as practicable after seizure of the property the district_director shall give notice of the sale in writing to the owner the notice shall specify the property to be sold and the time place manner and conditions of the sale thereof and shall expressly state that only the right title and interest of the delinquent taxpayer in and to such property is to be offered for sale the notice shall also be published in some newspaper published in the county wherein the seizure is made or in a newspaper generally circulated in that county sec_301_6335-1 emphasis added as noted in order for potential purchasers to determine the extent of the right title and interest which the taxpayer has in the property to be sold the purchaser must have a description of the property and the name of the owner or in the case of personal_property the possessor the disclosure of such information gives effect to the mandate of the treasury regulations that the notice of sale expressly state that only the right title and interest of the delinquent taxpayer in and to such property is to be offered for sale and serves to facilitate the sale of the property pincitethat section provides in relevant part the secretary shall as soon as practicable after the seizure of the property give notice to the owner in the manner prescribed in subsection a and shall cause a notification to be published in some newspaper published or generally circulated within the county wherein such seizure is made or if there is no newspaper published or generally circulated within the county shall post such notice at the post office nearest the place where the seizure is made and in not less than two other public places such notice shall specify the property to be sold and the time place manner and conditions of the sale thereof a price which is fair to the taxpayer accordingly although the statute and the regulations do not specifically provide that the taxpayer’s name is to be included in the notice of sale and the advertisement of sale by implication a reasonable argument can be made that the taxpayer’s name would have to be included to help identify the property being offered for sale b sec_6103 authorizes the disclosure of return_information in the collection context with respect to disclosures of return_information such as the taxpayer’s identity in the context of collection activities the code provides as follows k disclosure of certain returns and return_information for tax_administration_purposes -- disclosure by internal revenue officers and employees for investigative purposes --an internal revenue_officer or employee may in connection with his official duties relating to any audit collection activity or civil or criminal tax investigation or any other offense under the internal revenue laws disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the correct determination of tax_liability for tax or the amount to be collected or with respect to the enforcement of any other provision of this title such disclosures shall be made only in 7obviously a clarification of sec_301_6335-1 that the notice of sale should include the taxpayer’s name would reinforce the legal argument 8the court_of_appeals for the sixth circuit had an opportunity to rule on this issue in 76_f3d_796 6th cir when the court was faced with an sec_7431 suit brought by taxpayers claiming employees of the service had made unauthorized disclosures by publicizing the taxpayers’ names in a notice of sale of seized property the court_of_appeals declined to address that issue the court concluded that once the lien was filed it placed the public on notice of the lien and the lien filer’s interest in the property in other words because the purpose of the filing of the lien is to put people on notice so long as the notice of sale and information sent to prospective purchasers provides no more information than that information disclosed in the lien filed in the register of deeds office which is already in the public domain and no longer confidential no disclosure of confidential tax information has been made f 3d pincite we do not rely on any formulation of the public record doctrine to determine the authority to disclose return_information in a notice of sale or advertisement of sale the public record doctrine focuses on and is limited to information that is already available in the public domain rather than what information the service can properly disclose based on disclosure exceptions found in title_26 such situations and under such conditions as the secretary may prescribe by regulation sec_6103 emphasis added thus sec_6103 provides generally that consistent with treasury regulations promulgated by the secretary a disclosure of return_information which is necessary to accomplish collection activities is a permissible disclosure excepted from the general disclosure prohibition of sec_6103 see elias v united_states ustc big_number c d cal sec_6103 and the pertinent regulations plainly indicate that disclosure of return_information necessary to accomplish collection activities is exempt from general disclosure prohibition of sec_6103 sec_301_6103_k_6_-1 provides for the disclosure of taxpayer_identity information which includes a taxpayer’s name in connection with collection activities sec_301_6103_k_6_-1 provides in relevant part a disclosure of taxpayer_identity information and fact of investigation in connection with official duties relating to examination collection activity civil or criminal investigation enforcement activity or other offense under internal revenue laws in connection with the performance of official duties relating to any examination or collection activity an officer_or_employee of the internal_revenue_service or office of the chief_counsel therefor is authorized to disclose taxpayer_identity information as defined in sec_6103 the fact that the inquiry pertains to the performance of official duties and the nature of the official duties in order to properly accomplish any activity described in subparagraph of paragraph b of this section disclosure of taxpayer_identity information to a person other than the taxpayer to whom such taxpayer_identity information relates for the purpose of properly accomplishing such activities as authorized by this paragraph should be made however only if 9we note that sec_6103 permits the disclosure of return_information in an administrative_proceeding relating to tax_administration however the case law which defines the scope of administrative_proceeding does so narrowly in 578_fsupp_212 d colo the district_court noted that there is little doubt that an audit with its numerous procedural steps and protections and its appeal process constitutes an administrative_proceeding relating to tax_administration f_supp pincite the collection process does not have the same built in procedures and accordingly may not meet this court’s definition of an administrative_proceeding moreover in 993_f2d_1111 4th cir the court_of_appeals specifically held that an audit was not an administrative_proceeding therefore we do not rely on sec_6103 to disclose taxpayer names during collection activities inasmuch as it is open to question whether collection activity can be considered an administrative_proceeding relating to tax_administration such activities cannot otherwise properly be accomplished without making such disclosure italics in original with respect to any activity described in subparagraph as referred to above sec_301_6103_k_6_-1 provides in pertinent part to establish or verify the financial status or condition and location of the taxpayer against whom collection activity is or may be directed to locate assets in which the taxpayer has an interest to ascertain the amount of any liability described in subparagraph of this paragraph to be collected or otherwise to apply the provisions of the code relating to the establishment of liens against such assets or levy on or seizure or sale of the assets to satisfy such liability thus under the regulations promulgated by the secretary to implement subsection k of sec_6103 if the sale of the seized property under sec_6335 cannot otherwise be properly accomplished without disclosing the taxpayer’s name in the notice and advertisement of sale that disclosure is permissible the rocky mountain district counsel’s memorandum makes a compelling case that the publication of the taxpayer’s name is a matter of necessity for the potentially interested purchasers to be able to determine what property is being offered for sale thus facilitating the sale of seized property with respect to real_property the most obvious method of ascertaining ownership and the description of the land is to check the owner’s name in the recorder of deeds office for the county in which the real_property is located to determine the property description and the encumbrances likewise it would be difficult to determine if another party has an interest in personal_property without knowing the taxpayer’s name because the service can sell only the right title and interest of the taxpayer a potential purchaser can only determine the scope of the right title and interest if he or she has the taxpayer owner’s name if you concur with the district counsel’s analysis and conclude that the sale of seized property cannot be properly accomplished without the disclosure of the taxpayer’s name in the notices of sale and advertisements of sale such disclosure would be authorized by sec_6103dollar_figure 10the seizure and sale of a taxpayer’s property occurs in the collection phase of the tax_administration cycle sec_7433 provides a remedy for the negligent reckless or intentional disregard of any provision of title_26 or its regulations in connection with any collection of federal tax and further provides that except as provided by sec_7432 sec_7433 is the exclusive remedy for recovering damages accordingly sec_7433 would be the exclusive remedy for any challenges to collection activities including disclosures incident to such activities elias v united_states u s t c cch big_number at big_number n c d cal aff’d 974_f2d_1341 9th cir table case
